DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on January 2021, amended claims 15, 17-19 and new claims 24-28 are entered.
Election/Restrictions
Claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on September 28, 2020.
Claim Rejections - 35 USC § 112
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 24 recites “wherein the step of operating the valve is conducted by controlling an electronic actuator that is configured to control the opening and closing of the valve.”  It is unclear whether “an electronic actuator” in claim 24 further limits the actuator in claim 15 or sets forth an additional actuator for the valve.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 15-17, 19, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over WO 03/077768 A1 to Heske (English counterpart US 2005/0165328 will be referred to herein) in view of US 2008/0058671 A1 to Wiksell and US 4,549,554 A to Markham (cited by Applicant).
As to claims 15 and 25, Heske teaches a method for using a biopsy device, comprising: 
providing a housing containing a tension slide (“clamping device” = tension slide para [0066]-[0067], Fig. 3), 
wherein the tension slide is movable to a cocked position against the action of a spring (31) by the power source (power supply for drive motor(s) cock tension slide para [0065]-[0067]); 
inserting a removable element (20) into the housing (para [0061], Figs. 1-2), 
the removable element including a biopsy cannula unit (2, 3), a pressure generating device (5), a first connection element (4) connecting the biopsy cannula unit and the pressure generating device (para [0069]); 
arranging the biopsy cannula unit on the tension slide (para [0061]); 
operating the pressure generating device to generate a vacuum (5 is operated with motors para [0065], [0076]).
Heske does not teach the first connection element connecting a valve, the valve coupled to an actuator, and a second connection element connecting the valve and the pressure generating device and operating the valve via the actuator to selectively control each of a pressure buildup and a pressure release of the vacuum within the pressure generating device.
Wiksell teaches the first connection element (distal connection of 13 with 7) connecting a valve (13), and a second connection element (proximal connection of 13 with 9) connecting the valve and the pressure generating device (9) and operating the valve to selectively control each of a pressure buildup and a pressure release of the vacuum within the pressure generating device (para [0038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the valve of Wiksell with the pressure generating device and cannula of Heske to control the pressure or vacuum that reaches the sample obtained by the cannula.
Although it is arguably inherent that a valve would have an actuator to regulate the passage of fluid (see Dictionary definition of “valve” provided herewith), Heske and Wiksell do not explicitly teach the 

As to claim 16, Heske, Wiskell and Markham make obvious the method of claim 15. Heske further teaches moving the tension slide to the cocked position to retract the biopsy cannula unit; and releasing the tension slide from the cocked position to propel the biopsy cannula unit in a distal direction (para [0065]-[0067]).

As to claim 17, Heske, Wiskell and Markham make obvious the method of claim 15. Wiskell further teaches the valve controls a fluid flow between a lumen of the biopsy cannula unit and the pressure generating device (Fig. 5 shows 13 in-line with lumen of 2, 7 and 9, para [0038]).

As to claim 19, Heske, Wiskell and Markham make obvious the method of claim 15.  Heske further teaches comprising partially obstructing the lumen proximal to the side opening (stopper 79 in Fig. 11b is proximal to side opening 68 and partially obstructs as shown by F, Fig. 11e; para [0101]-[0102]).

As to claim 26, Heske, Wiskell and Markham make obvious the method of claim 25, wherein the pressure buildup is selected from a group of a positive pressure and a negative pressure, the positive pressure is positive relative to an atmospheric pressure outside the housing (“pulsed over pressure” results in ejection of sample which would be more than atmospheric pressure, para [0051]), and the negative pressure is negative relative to the atmospheric pressure outside the housing (“pulsed under pressure” is a vacuum which is less than atmospheric pressure, para [0051]).

As to claims 27 and 28, Heske, Wiskell and Markham make obvious the method of claims 25 and 26.   Wiskell further teaches wherein the pressure release of the pressure applies the pressure to a lumen .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Heske, Wiskell and Markham as applied to claim 15 above, and further in view of US 5,234,000 A to Hakky (cited by Applicant).  Wiskell teaches a first valve portion (13) configured to release the pressure buildup into a lumen of the cannula (para [0038], Fig. 5).
Heske and Wiskell do not teach wherein the valve is a bifurcated valve assembly interposed between a cannula of the biopsy cannula unit and a pressure chamber of the pressure generating device, having a second valve portion coupled between the first valve portion and the pressure chamber, the second valve portion configured to facilitate an inflow of air into the pressure chamber.
Hakky teaches wherein the valve is a bifurcated valve assembly (56, 64 Fig. 7) interposed between a cannula of the biopsy cannula unit and a pressure chamber of the pressure generating device (placed between cannula and 80-86 within pneumatic circuit and physically Fig. 7), having a second valve portion coupled between the first valve portion and the pressure chamber, the second valve portion configured to facilitate an inflow of air into the pressure chamber (col 5, ln 11-16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the bifurcated valve assembly of Hakky with the system of Heske and Wiskell to retract the cannula after the tension slide has been triggered.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Heske, Wiskell and Markham as applied to claim 15 above, and further in view of US 2006/0074345 A1 to Hibner.  Heske, Wiskell and Markham do not teach the step of operating the valve is conducted by controlling an electronic actuator that is configured to control the opening and closing of the valve.  Hibner teaches the step of operating the valve is conducted by controlling an electronic actuator that is configured to control the opening and closing of the valve (para [0068]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an electronic actuator, as taught by Hibner so the surgeon need not manually actuate the valve during a biopsy.
Response to Arguments
Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive.
At p. 8 of the Reply, Applicant argues:

    PNG
    media_image1.png
    538
    833
    media_image1.png
    Greyscale

Applicant failed to show how the amendments avoid Heske and Wiksell.
In amending in reply to a rejection of claims in an application …, the applicant … must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant … must also show how the amendments avoid such references or objections.  37 CFR 1.111(c) (Emphasis Added).

With respect to the arguments against the rejections under 35 USC 103, Applicant merely alleges that Heske and Wiksell do not disclose the claimed limitations.  The Reply fails to clearly show how the amendment avoids the prior art applied against the claim.  While it is arguably inherent that a valve would have an actuator to regulate the passage of fluid (see Dictionary definition of “valve” provided herewith), Markham teaches the valve coupled to an actuator and operating the valve via the actuator (Abstract, claim 8).  
At p. 9 of the Reply, Applicant argues:

    PNG
    media_image2.png
    633
    839
    media_image2.png
    Greyscale

Applicant failed to show how the amendments avoid Heske, Wiksell and Hakky.  “The applicant … must also show how the amendments avoid such references or objections.”  37 CFR 1.111(c).  Applicant merely alleges that Heske, Wiksell and Hakky do not disclose the claimed limitations.  The Reply fails to clearly show how the amendment avoids the prior art applied against the claim.  The rejection in view of Hakky is maintained.
At p. 10-11 of the Reply, Applicant argues that Hakky does not teach or suggest the limitations of claim 15.  The argument is moot since Hakky is not part of the rejection of claim 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244.  The examiner can normally be reached on M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. McCrosky/             Primary Examiner, Art Unit 3791